
	

113 HR 1950 IH: To amend title 18, United States Code, to prevent discriminatory misconduct against taxpayers by Federal officers and employees, and for other purposes.
U.S. House of Representatives
2013-05-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1950
		IN THE HOUSE OF REPRESENTATIVES
		
			May 13, 2013
			Mr. Turner (for
			 himself, Mr. Mica,
			 Mr. Rodney Davis of Illinois,
			 Mr. Bonner,
			 Mr. Lankford,
			 Mr. Bridenstine,
			 Mr. Johnson of Ohio,
			 Mr. Schweikert,
			 Mr. Bilirakis,
			 Mr. McKinley,
			 Mr. Williams,
			 Mr. Fitzpatrick,
			 Mr. Rice of South Carolina,
			 Mr. Cramer,
			 Mr. Lance,
			 Mr. Brooks of Alabama,
			 Mr. Chabot,
			 Mr. Fincher,
			 Mr. Farenthold,
			 Mr. Ross, Mr. Salmon, and Mr.
			 Meehan) introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title 18, United States Code, to prevent
		  discriminatory misconduct against taxpayers by Federal officers and employees,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Taxpayer Nondiscrimination &
			 Protection Act of 2013.
		2.Misconduct against
			 taxpayers by Internal Revenue Service employees
			(a)Criminal
			 liabilityChapter 13 of title
			 18, United States Code, is amended by adding at the end the following:
				
					250.Misconduct
				against taxpayers by Internal Revenue Service employeesWhoever being an employee of the Internal
				Revenue Service, engages, during the performance of that employee’s official
				duties, in an act or omission described in section 1203(b) of the Internal
				Revenue Service Restructuring and Reform Act of 1998 shall be fined under this
				title or imprisoned not more than 5 years, or
				both.
					.
			(b)Clarification of
			 acts and omission constituting misconductFor purposes of section 1203 of the
			 Internal Revenue Service Restructuring and Reform Act of 1998 and section 250
			 of title 18, United States Code (as added by this section) the protections and
			 guarantees afforded under the First Amendment of the Constitution of the United
			 States to political speech and political expression shall not fail to be
			 treated as rights under the Constitution of the United States referred to in
			 section 1203(b) of the Internal Revenue Service Restructuring and Reform Act of
			 1998.
			(c)Clerical
			 amendmentThe table of sections for chapter 13 of title 18,
			 United States Code, is amended by adding after the item relating to section 249
			 the following:
				
					
						250. Discriminatory misconduct against
				taxpayers by Federal officers and
				employees.
					
					.
			
